Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-14-2022 has been entered.  Claims 1, 3, 9, 10 were amended.  Claims 2, 4-8 and 11-20 were cancelled.  New Claims 21-35 were presented.  Claims 1, 3, 9-10 and 21-35 are pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 9, 10, 26, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1, “a location at least one of at or proximate to an intersection between” an outer radial edge and a plane of the bottom face of the shoe is indefinite. It is unclear what is a location proximate to an intersection between an outer radial edge and a plane of the bottom face of the shoe. The term “proximate” in claim 1 is a relative term which renders the claim indefinite because proximate is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
In re Claim 26, “a location at or proximate to an intersection between” an outer radial edge and a plane of the bottom face of the shoe is indefinite. It is unclear what is a location proximate to an intersection between an outer radial edge and a plane of the bottom face of the shoe. The term “proximate” in claim 1 is a relative term which renders the claim indefinite because proximate is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In re Claim 33, “a location at or proximate to an intersection between” an outer radial edge and a plane of the bottom face of the shoe is indefinite. It is unclear what is a location proximate to an intersection between an outer radial edge and a plane of the bottom face of the shoe. The term “proximate” in claim 1 is a relative term which renders the claim indefinite because proximate is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 9-10, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,701,676 to Itoh in view of US 7,516,553 to Yoshida. 

In re Claim 1, Itoh teaches a saw (see Fig. 1, #1) comprising: 
an outer housing having a plurality of first vent openings and plurality of second vent openings (see Figs. 1 and 3, showing housing #2 with air intake #23 and air outlet near #21 in Fig. 1 – the examiner notes that the saw housing includes the handle); 
a motor (see Fig. 1, #8) disposed within the outer housing and including a stationary member (the motor includes a field) and a rotatable member (armature #7); 
a fan (see Fig. 1, cooling fan #21) attached to the rotatable member and rotatable therewith relative to the saw housing;
a shoe (see base plate #25); 
a saw blade driven by the motor (see Fig. 1, saw blade #19); and 
a blower housing disposed within the outer housing (see Fig. 1, baffle #22 and head #4 – the examiner notes that baffle #22 is within the housing #2 and head #4 has a portion within housing #2 – see annotated Fig. 1, below)

wherein the outer housing and the blower housing cooperate to define an airflow pathway (see Figs. 1 and 3, showing the airflow passing through the first opening #23, the recess and chute, and then the second vent # #3; see also annotated Fig. 3 below).

Itoh does not teach wherein the plurality of second vent openings are configured to direct airflow to a location at least one of at or proximate to an intersection between an outer radial edge of the saw blade and a plane defined by a bottom face of the shoe.

However, Yoshida teaches that it is known in the art to provide a plurality of second vent openings (see Yoshida, Figs. 29-31, air discharge ports #105c) are configured to direct airflow to a location at least one of at or proximate to an intersection between an outer radial edge of the saw blade and a plane defined by a bottom face of the shoe (see Yoshida, Figs. 29-31, arrows directing the airflow from discharge ports #105 to a location between an outer edge of the saw blade and a plane defined by shoe #106; see also Col. 18, ll. 42-62).

In the same field of invention, circular saw blades using fans to direct air to a particular location, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide the second vent openings in the manner and location as taught by Yoshida.  Doing so prevents dust from accumulating on top 

In re Claim 3, Itoh in view of Yoshida, for the reasons above in re Claim 1, teaches wherein the blower housing includes a chute (see annotated Fig. 3, below); and wherein the chute includes a shape that curves around a rotational axis of the fan as the chute curves away from a plane in which the fan rotates (see Fig. 2 showing ports #27 arranged radially with the output shaft, and guide passage #31, this path includes a shape that curved around a rotational axis of the fan as the chute curves away from a plane in which the fan rotates – see Figs. 2 and 3; see also Col. 2, ll. 35-65).

    PNG
    media_image1.png
    425
    623
    media_image1.png
    Greyscale




In re Claim 10, Itoh in view of Yoshida, for the reasons above in re Claim 1, teaches wherein the fan is disposed at a first longitudinal end of the motor and the plurality of first vent openings is disposed adjacent a second longitudinal end of the motor (see Itoh, Fig. 1, showing the fan #21 located at one end of the motor and vents #23 located at a second end of the motor).

In re Claim 35, Itoh in view of Yoshida, for the reasons above in re Claim 1, teaches Yoshida teaches further comprising a gear case fixed within the second shell portion (in Itoh, the gear case is the structure of the housing that supports the pinion gear 8 and gear #9, as well as the associated bearings #12/9 – see Fig. 1).

Claim 9 is additionally rejected under 35 U.S.C. 103 as being unpatentable over US 5,701,676 to Itoh in view of US 7,516,553 to Yoshida, in further in view of US 6,173,499 to Hegoas. 



In the same field of invention, circular saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide a pathway outside of the radius of the saw blade.  Doing so would blow off the saw dust in front of the blade allowing the user view the cut line (see Figs. 1-2 of Hegoas).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-26 and 28-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0262706 to Yoshida. 

In re Claim 21, Yoshida teaches a saw (see Figs. 1-2) comprising: 

a motor (see Figs. 1-3, #1) disposed within the outer housing and including a driveshaft (the armature has a shaft that rotates - the output shaft #1a) that is rotatable relative to the outer housing; 
a shoe (see Fig. 3, base #6); 
a saw blade driven by the motor through the driveshaft (see Fig. 3, saw blade #4, the saw is driven by the motor which includes the shaft 1a); 
a fan attached to a first end portion of the driveshaft for rotation with the driveshaft (see Fig. 3, showing a fan #7 attached to output shaft 1a); 
a gear case fixed within the second shell portion (the gear case is the structure of the housing that supports the pinion gear 8 and gear #9, as well as the associated bearings #11/12 and 14); 
a plurality of first vent openings in the first shell portion (see e.g., Fig. 31 showing four openings in which “W” enters the first shell portion); 
a plurality of second vent openings in the second shell portion (see Fig. 31, #105C located in #105); 
wherein the motor comprises a stator and a rotor (see annotated Fig. 3, below); 
and wherein the fan is configured to draw air into the outer housing through the plurality of first vent openings and blow air out of the plurality of second vent openings (see Fig. 31, showing “w” i.e. air drawn into the outer housing through the plurality of first vent openings and blow air out of the plurality of second vent openings); 



    PNG
    media_image2.png
    635
    846
    media_image2.png
    Greyscale


In re Claim 22, Yoshida teaches further comprising a blower housing (fan guide #19 – see Fig. 3); wherein the fan is disposed within the blower housing (the fan is located within #19 – see Fig. 3).

In re Claim 23, Yoshida teaches wherein the first shell portion includes a motor housing that defines a first cavity (see motor located in #2 in Fig. 3 – the inner structure that supports the motor is considered a motor housing and defines a cavity in which the motor is located).

In re Claim 24, Yoshida teaches wherein the second shell portion includes a second cavity (the second shell includes a second cavity, i.e. the path in in which “W” travels in Fig. 31 in #105 is considered a second cavity).

In re Claim 25, Yoshida teaches wherein the second cavity is in communication with the first cavity (see e.g., Fig. 31 showing the path of “W” moving from a first cavity in #102 to a second cavity in 105A).

In re Claim 26, Yoshida teaches wherein the second vent openings are configured to direct air to a location at or proximate to an intersection between an outer radial edge of the saw blade and a plane defined by a bottom face of the shoe.  Yoshida teaches a plurality of second vent openings (see Yoshida, Figs. 29-31, air discharge ports #105c) are configured to direct air to a location at or proximate to an intersection 

In re Claim 28, Yoshida teaches wherein the plurality of second vent openings includes openings of different size (see Fig. 29 showing three openings 105d having different sizes).

In re Claim 29, Yoshida teaches wherein the plurality of second vent openings are formed on an angled surface of the second shell portion (see Figs. 22-24 showing the second vents openings formed on angled surfaces).

In re Claim 30, Yoshida teaches wherein the angled surface is disposed at an angle with respect to a plane of the saw blade (the angled surfaces, #5dc1b, 5dc2b, 5dc3b, illustrated in Fig. 22, are angled with respect to the plane of the blade).

In re Claim 31, Yoshida teaches wherein the angled surface is disposed at an angle with respect to an axis of rotation of the saw blade (the angled surfaces, #5dc1b, 5dc2b, 5dc3b, illustrated in Fig. 22, are angled with respect to the rotation direction “D”).

In re Claim 32, Yoshida teaches a saw (see Figs. 1-2) comprising: 

a motor (see Figs. 1-3, #1) disposed within the outer housing and including a driveshaft (the armature has a shaft that rotates - the output shaft #1a) the that is rotatable relative to the housing; 
a blower housing (fan guide #19 – see Fig. 3); 
a fan disposed in the blower housing (see Fig. 3, showing fan #7 in fan guide #19) and wherein the fan is attached to a first end portion of the driveshaft for rotation with the driveshaft (see Fig. 3, showing a fan #7 attached to output shaft 1a); 
a saw blade driven by the motor through the driveshaft (see Fig. 3, saw blade #4, the saw is driven by the motor which includes the shaft 1a); 
a shoe (see Fig. 3, base #6; 
a gear case fixed in the second shell portion (the gear case is the structure of the housing that supports the pinion gear 8 and gear #9, as well as the associated bearings #11/12 and 14); 
a plurality of first vent openings in the first shell portion (see e.g., Fig. 31 showing four openings in which “W” enters the first shell portion); and
a plurality of second vent openings in the second shell portion (see Fig. 31, #105C located in #105); 
wherein the fan is configured to draw air into the housing through the plurality of first vent openings and blow air out of the plurality of second vent openings (see Fig. 31, showing “w” i.e. air drawn into the outer housing through the plurality of first vent openings and blow air out of the plurality of second vent openings);

wherein a space between the stator and the rotor is a part of an airflow path between the plurality of first vent openings and second vent openings (see Para.0077 teaching The rotation of the fan 7 generates fanned air to cool the motor 1).  In other words, the fan generates fanned air to cool the motor, as in a traditional circular saw (i.e. the point of the fan of an electric motor is to cool the electric motor by causing air to pass through and around the field and armature – in Yoshida, the inventor, determined that changing the path of the air, after it is pulled through the electric motor to be used to clear debris from the workpiece, is an additional function of the fan/air.  In other words, in an electric motor the fan cools the electric motor as the air flow path is between the electric motor components (the field and the armature).  Additionally, there is a space between the field (stator) and the armature (rotor) that is part of the air flow path between the first vent openings (see annotated Fig. 3, above) and the second vent openings (see Fig. 31, #105C). 

In re Claim 33, Yoshida teaches wherein the plurality of second vent openings are configured to direct airflow to a location at least one of at or proximate to an intersection between an outer radial edge of the saw blade and a plane defined by a bottom face of the shoe. Yoshida teaches a plurality of second vent openings (see Yoshida, Figs. 29-31, air discharge ports #105c) are configured to direct air to a location at or proximate to an intersection between an outer radial edge of the saw blade and a plane defined by a bottom face of the shoe (see Yoshida, Figs. 29-31, arrows directing 

In re Claim 34, Yoshida teaches wherein the plurality of second vent openings includes openings of different size (see Fig. 29 showing three openings 105d having different sizes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0262706 to Yoshida in view of US 6,775,913 to Fey. 

In re Claim 27, Yoshida does not teach further comprising a battery.  However, Fey teaches that it is known in the circular saw art (see Fig. 3, battery #4; see also Col. 1, ll. 10-20.  In same field of invention, circular saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace a circular saw powered by a cord with the power being provided by a battery.  By virtue of the use of a battery or a similar energy storage means, the user of the circular saw is independent of 

Response to Arguments
Applicant’s arguments with respect to Claims 1, 3, and 9-10 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that US 5,701,676 to Itoh does not teach the second vent openings configured to direct airflow to a location at least one of at or proximate to an intersection between an outer radial edge of the saw blade and a plane defined by a bottom face of the shoe, which is now required in independent claims 1, 21 and 32.  The examiner agrees; however, US 2005/0262706 to Yoshida teaches that it is known to provide vents that read on this limitation (see Yoshida, Figs. 29-31, see also discussion above in re Claims 1, 21 and 32, above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724